SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

592
CA 16-01463
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF ARBITRATION BETWEEN TOWN
OF GREECE, PETITIONER-APPELLANT,

                 AND                                               ORDER

GREECE GOLD BADGE CLUB, CWA LOCAL 1170,
RESPONDENT-RESPONDENT.


HARRIS BEACH PLLC, PITTSFORD (KARLEE S. BOLANOS OF COUNSEL), FOR
PETITIONER-APPELLANT.

CREIGHTON, JOHNSEN & GIROUX, BUFFALO (JONATHAN G. JOHNSEN OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (Renee Forgensi Minarik, A.J.), entered May 23,
2016. The order and judgment denied the petition to stay arbitration.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on March 13 and 17, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court